Citation Nr: 1008011	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 
1959.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho and a November 2009 rating decision by the 
Appeals Management Center (AMC) in Washington, DC.  In its 
March 2007 rating decision, in pertinent part, the RO denied 
service connection for bilateral hearing loss.  The Veteran 
now resides within the jurisdiction of the RO in Des Moines, 
Iowa.

In February 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In May 2009, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are 
associated with the claims file.

In July 2009, the Board remanded the issue of entitlement to 
service connection for bilateral hearing loss for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

In its July 2009 decision, the Board also granted entitlement 
to service connection for bilateral tinnitus.  In its 
November 2009 rating decision, the AMC granted service 
connection for bilateral tinnitus and assigned a 10 percent 
disability rating.  In December 2009 the Veteran filed a 
notice of disagreement with regard to the initial rating 
assigned.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
bilateral tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

Bilateral hearing loss was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence linking the Veteran's current bilateral hearing loss 
to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1131, 1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  38 C.F.R. § 3.159(b) (2009).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an August 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss 
is related to the acoustic trauma he experienced while 
serving as jet mechanic during his four years in the Air 
Force.  He alleges that he had inadequate ear protection 
while exposed on a daily basis to jet engine noise during the 
performance of his military duties.  He has stated that he 
first began to notice hearing loss during his active service.  
The Veteran's DD Form 214 confirms that his military 
occupational specialty in the Air Force was as a jet aircraft 
mechanic.

At his service entrance examination in August 1955, the 
Veteran's ears were evaluated as normal, and he reported no 
ear trouble.  No audiogram was conducted. Service treatment 
records from March 1956 and May 1956 reflected treatment and 
removal of a sebaceous cyst on his left ear.  A January 1958 
service treatment record reflected that the Veteran 
complained of ringing in the ears from working on the flight 
line, and noted that he wanted a change of assignment.  In 
February 1958, a service treatment record noted that cerumen 
was removed from both of his ears.  In August 1958, a service 
treatment record documented the Veteran's complaint of ear 
trouble, stating that he could not hear out of his left ear.  
A March 1959 hearing conservation data report documented that 
the Veteran had endured noise exposure as part of his 
military duties for three hours per day for three to five 
months, and it was noted that he had always or frequently 
worn ear protection.  This March 1959 report also noted that 
the Veteran had been exposed to noise for three years during 
a previous job, and that he was exposed to gunfire during 
basic training, hunting, and target practice.  Audiological 
testing at that time in March 1959 showed puretone thresholds 
of 10 decibels or less.  A service treatment record from May 
1959 noted that a cyst was removed from behind the Veteran's 
right ear.  At his service separation examination in July 
1959, the Veteran's ears were evaluated as normal, but no 
audiogram was performed.

VA treatment records dated from March 2001 through October 
2007 document the Veteran's complaints of bilateral hearing 
loss as well as the removal of cerumen from his ears on a 
number of occasions.  In September 2003, it was noted that 
his right ear sensorineural hearing loss was of unknown 
origin and that an MRI performed in 2002 showed no acoustic 
neuroma as being the cause for such hearing loss.  In June 
2004, the Veteran was assessed with Meniere's disease.

The Veteran underwent a VA audiological examination in 
November 2006.  On 
that occasion, he reported military noise exposure while 
serving as a jet aircraft mechanic in service with use of ear 
plugs for hearing protection.  He denied any post-service 
occupational noise exposure, but noted recreational noise 
exposure from years of hunting.  He stated that his right ear 
hearing ability had been "out completely" for approximately 
three years.  Audiological testing revealed profound 
sensorineural hearing loss in the right ear and a mild to 
moderately severe sensorineural hearing loss in the left ear.  
The VA audiologist opined that the Veteran's current 
bilateral hearing loss was not related to military service.  
Just over one week later, in an addendum to the November 2006 
examination, the same VA audiologist opined that the 
Veteran's isolated complaint of tinnitus in service in 
January 1958 was not related to his current bilateral hearing 
loss or his military service.  It was noted that an ENT 
referral was recommended to rule out bilateral Meniere's 
disease as being the cause of his current bilateral hearing 
loss.

The Veteran underwent another VA audiological examination in 
October 2007.  On that occasion, he reported military noise 
exposure while serving as a jet aircraft mechanic in service, 
and stated that he remembered temporary tinnitus at night 
after a day of noise exposure in service.  He denied any 
post-service occupational noise exposure, but noted some 
recreational noise exposure from hunting.  It was noted that 
he had been diagnosed with Meniere's disease by a VA medical 
facility in 2004.  Audiological testing revealed normal 
hearing through 2000 Hertz bilaterally, dropping to a 
moderate/severe high frequency sensorineural hearing loss in 
the left ear and a moderate to severe sensorineural hearing 
loss in the right ear.  The VA audiologist opined that the 
Veteran's current bilateral hearing loss was not from the 
service and noted that the asymmetrical right ear hearing 
loss had a likely etiology of Meniere's disease.

VA treatment records dated from October 2007 through October 
2009 document the Veteran's ongoing complaints of bilateral 
hearing loss and tinnitus.

Pursuant to the Board's July 2009 remand, the Veteran 
underwent a VA audiological examination by an audiologist in 
August 2009 and a VA ear disease examination by an otologist 
in October 2009.

At the August 2009 examination, the audiologist noted that 
the Veteran's asymmetrical hearing loss and tinnitus were 
consistent with Meniere's disease.  Audiological testing 
confirmed a flat, moderately severe to severe sensorineural 
hearing loss in the right ear, and normal hearing through 
2000 Hertz sloping to a severe high frequency sensorineural 
hearing loss in the left ear.  The audiologist opined that, 
given the clear evidence of normal and symmetrical hearing 
thresholds at the time of separation from service, the 
Veteran's current hearing loss was not related to noise 
exposure during service.  The audiologist went on to state 
that, given the diagnosis of Meniere's disease in recent 
years, it did not seem likely that the corresponding marked 
decline in hearing (as well as tinnitus in the right ear) had 
anything to do with noise exposure over 40 years ago.

At the October 2009 examination, the Veteran reported that he 
worked around jet engines on a daily basis in the Air Force 
and reiterated that his bilateral hearing loss began in 
service and had become progressively worse since his 
discharge from service.  Other than his four years of 
military noise exposure, it was noted that he used to hunt 
occasionally.  He stated that the effects of his hearing loss 
on daily life included having to turn his head to hear the 
television or to have a conversation with someone.  The 
otologist noted that the Veteran's Meniere's disease was a 
condition of more recent onset and was not related to his 
military service.  After a thorough review of the claims 
file, detailed discussion of service treatment records, and 
examination of the Veteran, the otologist opined that the 
Veteran's current hearing loss was not caused by or a result 
of his service noise exposure, wax impaction, or complaints 
of ear trouble in service.  The otologist went on to state 
that the Veteran's hearing was normal at the time of his 
service separation examination and that he also had no ear 
complaints (including hearing loss and tinnitus) at that 
time.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
bilateral hearing loss.  The only evidence supporting the 
Veteran's claim consists of his own statements.  In this 
regard, to the extent that the Veteran himself believes that 
there is a medical nexus between his bilateral hearing loss 
and his military service, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical 
expertise, such as the etiology of audiological disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).

The October 2009 VA otologist reviewed the claims file, 
considered the Veteran's service treatment records and 
reports of noise exposure in service, noted his treatment in 
service for wax impaction and complaints of ear trouble, 
thoroughly interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinion that the 
Veteran's bilateral hearing loss was not related to his 
military service.

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's bilateral hearing loss 
was not present in service or for many years thereafter, and 
has not been shown by competent and probative medical 
evidence to be etiologically related to his active service.  
Accordingly, service connection for bilateral hearing loss is 
not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus.

The Board reiterates that the Veteran filed a timely notice 
of disagreement in December 2009 with regard to the initial 
rating assigned for bilateral tinnitus in the AMC's November 
2009 rating decision which granted service connection for 
that disability.  Accordingly, the Board is required to 
remand this issue to the RO/AMC for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO/AMC has issued the statement of the 
case, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining 
to the claim for an initial rating in 
excess of 10 percent for bilateral 
tinnitus, so that the Veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.  This issue 
should only be returned to the Board if a 
timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


